DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 8/5/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 28 and 30-31 are objected to because of the following informalities:
in claim 28, line 19: “element and,” should be “element, and”;
in claim 30, line 2: “matched matched” should be “matched”; and
in claim 31, lines 1-2: “matched matched” should be “matched”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 30 recite “wherein said single use disposable acoustic is impedence matched matched for sensing the acoustic signals”  in lines 1-2.  If “said single use disposable acoustic” is the same as “a single use disposable acoustic sensor pad” of claim 8, line 3, the claim is not clear since claim 8 does not refer to the sensor pad as “sensing the acoustic signals”.  Rather, the sensor pad only transmits the acoustic signals.  The contradiction renders claim 30 indefinite.
Claim 31 recite “wherein said sensor pad is impedence matched matched for sensing the acoustic signals” in lines 1-2.  The claim is not clear since claim 28 does not refer to the sensor pad as “sensing the acoustic signals”.  Rather, the sensor pad only transmits the acoustic signals.  The contradiction renders claim 31 indefinite.
Claim 32 recites “the single use disposable acoustic” in line 1, but it is not clear if this recitation is the same as, related to, or different from “a single use disposable acoustic sensor pad” of claim 8, line 3.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.  Also, if they are different, there is insufficient antecedent basis for “the single use disposable acoustic” in claim 32.
Claim 32 recites “a tacky bottom surface for sticking to the piezoelectric sensor” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a flat circular surface connected to the upper contacting portion for contacting the first side of said 
Claim 33 recites “a tacky bottom surface for sticking to the piezoelectric element” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “a flat circular surface connected to the upper contacting portion for contacting the first side of said piezoelectric element” of claim 28, lines 18-19.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 23, and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 0020110 (Kaspari)(previously cited), in view of U.S. Patent No. 4,600,222 (Appling)(previously cited), and further in view of U.S. Patent Application Publication No. 2006/0217618 (Lia)(previously cited).
Kaspari discloses a non-invasive vascular wave-form transducer in FIG. 5C in which there is a sensing element 706 held between two O-rings-704.  Once the sensing element 706 is held and the two O-rings 704 are compressed by placing the cap 710 onto the housing 700, the orifice is filled with a low viscosity rubber which was previously discussed as being silicone rubber (pages 8 and 31 of Kaspari).  Generally speaking, the silicone rubber would look like the below FIG A.  Even if Kaspari does not explicitly disclose this shape, one of ordinary skill in the 

    PNG
    media_image1.png
    156
    602
    media_image1.png
    Greyscale

FIG. A: Silicone Rubber of Kaspari
Kaspari comes to the above shape by having the orifice filled with a low viscosity rubber which was previously discussed as being silicone rubber (pages 8 and 31 of Kaspari).  Appling discloses that preforming a silicone structure is a suitable substitute to having silicone rubber being formed in place (col. 2, line 66 to col. 3, line 10 of Appling).  It would have been obvious to one of ordinary skill in the art at the time of invention to use a preformed silicone rubber structure instead of the silicone rubber being formed in place since it is a simple substitution of one known element for another to obtain predictable results.
Kaspari teaches that the transducer is connected to a cuff, but does not describe the particulars of the connection.  Lia discloses a ball and socket connection for connecting a transducer to a sleeve (paragraph 0095 and FIGS. 6-8 of Lia).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the ball and socket connection of Lia as the connection between the transducer and the cuff since (1) a connection is required and Lia teaches one such connection, and/or (2) it is a simple substitution of one known element for another to obtain predictable results.

a housing (the housing 700 of Kaspari) having an interior chamber and defined to receive a single use disposable acoustic sensor pad, and a ball and socket connector (the ball and socket connector of Lia) at an opposing end of the housing configured for attachment to a support structure for adjustably moving the sensor pod in multiple directions;
a piezoelectric sensor (the sensor element 706 of Kaspari) in a form of a circular disk having a first side and an opposing second side contained in the interior chamber of the housing and aligned with the circular opening;
said single use disposable acoustic sensor pad for transmitting the acoustic signals from a body to the piezoelectric sensor, comprising a flexible circular disk (the above FIG. A of the preformed silicone rubber structure of the combination) having an upper contacting portion having a forward facing surface for contacting the body, which extends above the housing (the above FIG. A of the preformed silicone rubber structure would be flush with the opening of the cap 710 which is above the housing 700 of Kaspari),
wherein the upper contacting portion includes a circumferential side wall (element A of the above FIG. A) and a circular upper surface (element B of the above FIG. A) and a bottom portion having a flat circular surface (element C of the above FIG. A) connected to the upper contacting portion for contacting the first side of said piezoelectric sensor (the sensor element 706 of Kaspari), and a circumferential lip (element F or G of the above FIG. A) on an outer portion of the bottom portion, suitable for being vertically 
wherein the forward facing surface is suitable for contacting the body (element B of the above FIG. A is so suitable) and the bottom portion is suitable for being positioned onto the piezoelectric sensor (the sensor element 706 of Kaspari) for sensing the acoustic signals.
With respect to claim 23, the combination teaches or suggests that the forward facing surface for contacting the body comprises a raised contacting surface selected from the group consisting of: a plurality of raised nodules, a plurality of cylinders, a concentric ring, at least two concentric rings, a hemispherical shape, a circular shape, a square shape, a hexagonal shape, an octagonal shape, a dodecahedron shape, ellipses, an oval, a triangular shape, a star, convex versions of each shape, concave versions of each shape, and combinations thereof (element B of the above FIG. A comprises a circular shape).
With respect to claim 25, the combination teaches or suggests that the flexible circular disk is made of silicone (the preformed silicone rubber structure of the combination; pages 8 and 31 of Kaspari).
With respect to claim 26, the combination teaches or suggests that the flexible circular disk is comprised of silicone (the preformed silicone rubber structure of the combination) and wherein said pad is formed in a mold from said silicone thereby creating a homogeneous pad (the preformed silicone rubber structure of the combination is homogenous; pages 8 and 31 of Kaspari).

24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaspari, in view of Appling, and further in view of Lia, further in view of one of U.S. Patent No. 3,989,965 (Smith)(previously cited), U.S. Patent Application Publication No. 2002/0007118 (Adachi)(previously cited), or U.S. Patent No. 6,466,513 (Pabon)(previously cited).
The combination teaches the use of a preformed silicone rubber structure as a connection medium.  It is known in the art to shape the connection medium so as to focus the waves (the lens 16 and col. 2 of Smith; the lengths 108 and paragraphs 0065, 0068-0069, 0073-0074, and 0076-0077 of Adachi; the window 136 and col. 4 of Pabon).  It would have been obvious to one of ordinary skill in the art at the time of invention to include a concave indentation region in the center of the raised contacting surface in the combination since it would focus the waves.
With respect to claim 24, the prior art teaches or suggests that the raised contacting surface comprises a central portion that comprises a concave indentation region in a center of the raised contacting surface (the concave indentation region of the combination).

Claims 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaspari, in view of U.S. Patent Application Publication No. 2002/0103433 (Muramatsu)(previously cited), and further in view of Appling, and further in view of Lia. 
Kaspari discloses a non-invasive vascular wave-form transducer in FIG. 5C in which there is a sensing element 706 held between two O-rings-704.  Once the sensing element 706 is held and the two O-rings 704 are compressed by placing the cap 710 onto the housing 700, the orifice is filled with a low viscosity rubber which was previously discussed as being silicone rubber (pages 8 and 31 of Kaspari).  Generally speaking, the silicone rubber would look like the above FIG. A.  Even if Kaspari does not explicitly disclose this shape, one of ordinary skill in the 
The combination comes to the above shape by having the orifice filled with a silicone gel.  Appling discloses that preforming a silicone structure is a suitable substitute to having silicone being formed in place (col. 2, line 66 to col. 3, line 10 of Appling).  It would have been obvious to one of ordinary skill in the art at the time of invention to use a preformed silicone structure instead of the silicone being formed in place since it is a simple substitution of one known element for another to obtain predictable results.
Kaspari teaches that the transducer is connected to a cuff, but does not describe the particulars of the connection.  Lia discloses a ball and socket connection for connecting a transducer to a sleeve (paragraph 0095 and FIGS. 6-8 of Lia).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the ball and socket connection of Lia as the connection between the transducer and the cuff since (1) a connection is required and Lia teaches one such connection, and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 28, the combination teaches or suggests a sensor pod for sensing acoustic signals comprising:

said sensor defined as a piezoelectric element (the sensor element 706 of Kaspari) in a form of a circular disk having a first side and an opposing second side contained in the interior chamber of the housing and aligned with the circular opening at one end;
said single use disposable acoustic sensor pad (the above FIG. A of the preformed silicone gel structure) defined for transmitting the acoustic signals from a body to the first side of said piezoelectric element, said single use disposable acoustic sensor pad comprising a flexible gel pad having an upper contacting portion, said upper contacting portion having a forward facing surface for contacting the body, and wherein said upper contacting portion is of a height so as to extend above the housing, when positioned when in contact with the piezoelectric element (the above FIG. A of the preformed silicone gel structure of the combination would be flush with the opening of the cap 710 which is above the housing 700 of Kaspari), 
wherein the upper contacting portion includes a circumferential side wall (element A of the above FIG. A) and a circular upper surface (element B of the above FIG. A) and, said gel pad further comprising a bottom portion having a flat circular surface (element C of the above FIG. A) connected to the upper contacting portion for contacting the first 
wherein the forward facing surface (element B of the above FIG. A) is of size and shape to selectably insert into the circular opening at one end of the housing, and
wherein the sensor pad is suitable for contacting the body (element B of the above FIG. A is so suitable) and the bottom portion is suitable for being positioned onto the piezoelectric element (the sensor element 706 of Kaspari) for sensing the acoustic signals.
With respect to claim 29, the combination teaches or suggests that said ball and socket connector (the ball and socket connector of Lia) is defined for selective attachment of the sensor pod; and wherein said sensor pod is disposable and replaceable (see the analysis regarding the sensor pod of claim 28).

Claims 8, 23, and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaspari, in view of U.S. Patent Application Publication No. 2009/0151907 (Karidis)(previously cited), and further in view of Lia.
Kaspari discloses a non-invasive vascular wave-form transducer in FIG. 5C in which there is a sensing element 706 held between two O-rings-704.  Once the sensing element 706 is held and the two O-rings 704 are compressed by placing the cap 710 onto the housing 700, the 
Kaspari comes to the above shape of FIG. A by having the orifice filled with a low viscosity rubber which was previously discussed as being silicone rubber (pages 8 and 31 of Kaspari).  Karidis discloses that preforming a silicone structure is a suitable substitute to having silicone rubber being formed in place (paragraphs 0032 and 0051 of Karidis).  It would have been obvious to one of ordinary skill in the art at the time of invention to use a preformed silicone rubber structure instead of the silicone rubber being formed in place since it is a simple substitution of one known element for another to obtain predictable results.
Kaspari teaches that the transducer is connected to a cuff, but does not describe the particulars of the connection.  Lia discloses a ball and socket connection for connecting a transducer to a sleeve (paragraph 0095 and FIGS. 6-8 of Lia).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the ball and socket connection of Lia as the connection between the transducer and the cuff since (1) a connection is required and Lia teaches one such connection, and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 8, the combination teaches or suggests a sensor pod for sensing acoustic signals comprising:

a piezoelectric sensor (the sensor element 706 of Kaspari) in a form of a circular disk having a first side and an opposing second side contained in the interior chamber of the housing and aligned with the circular opening;
said single use disposable acoustic sensor pad for transmitting the acoustic signals from a body to the piezoelectric sensor, comprising a flexible circular disk (the above FIG. A of the preformed silicone rubber structure of the combination) having an upper contacting portion having a forward facing surface for contacting the body, which extends above the housing (the above FIG. A of the preformed silicone rubber structure would be flush with the opening of the cap 710 which is above the housing 700 of Kaspari),
wherein the upper contacting portion includes a circumferential side wall (element A of the above FIG. A) and a circular upper surface (element B of the above FIG. A) and a bottom portion having a flat circular surface (element C of the above FIG. A) connected to the upper contacting portion for contacting the first side of said piezoelectric sensor (the sensor element 706 of Kaspari), and a circumferential lip (element F or G of the above FIG. A) on an outer portion of the bottom portion, suitable for being vertically compressed against the piezoelectric sensor by a securing feature (the silicone material of 
wherein the forward facing surface is suitable for contacting the body (element B of the above FIG. A is so suitable) and the bottom portion is suitable for being positioned onto the piezoelectric sensor (the sensor element 706 of Kaspari) for sensing the acoustic signals.
With respect to claim 23, the combination teaches or suggests that the forward facing surface for contacting the body comprises a raised contacting surface selected from the group consisting of: a plurality of raised nodules, a plurality of cylinders, a concentric ring, at least two concentric rings, a hemispherical shape, a circular shape, a square shape, a hexagonal shape, an octagonal shape, a dodecahedron shape, ellipses, an oval, a triangular shape, a star, convex versions of each shape, concave versions of each shape, and combinations thereof (element B of the above FIG. A comprises a circular shape).
With respect to claim 25, the combination teaches or suggests that the flexible circular disk is made of silicone (the preformed silicone rubber structure of the combination; pages 8 and 31 of Kaspari).
With respect to claim 26, the combination teaches or suggests that the flexible circular disk is comprised of silicone (the preformed silicone rubber structure of the combination) and wherein said pad is formed in a mold from said silicone thereby creating a homogeneous pad (the preformed silicone rubber structure of the combination is homogenous; pages 8 and 31 of Kaspari).

24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaspari, in view of Karidis, and further in view of Lia, further in view of one of Smith, Adachi, or Pabon.
The combination teaches the use of a preformed silicone rubber structure as a connection medium.  It is known in the art to shape the connection medium so as to focus the waves (the lens 16 and col. 2 of Smith; the lengths 108 and paragraphs 0065, 0068-0069, 0073-0074, and 0076-0077 of Adachi; the window 136 and col. 4 of Pabon).  It would have been obvious to one of ordinary skill in the art at the time of invention to include a concave indentation region in the center of the raised contacting surface in the combination since it would focus the waves.
With respect to claim 24, the prior art teaches or suggests that the raised contacting surface comprises a central portion that comprises a concave indentation region in a center of the raised contacting surface (the concave indentation region of the combination).

Claims 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaspari, in view of Muramatsu, and further in view of Karidis, and further in view of Lia. 
Kaspari discloses a non-invasive vascular wave-form transducer in FIG. 5C in which there is a sensing element 706 held between two O-rings-704.  Once the sensing element 706 is held and the two O-rings 704 are compressed by placing the cap 710 onto the housing 700, the orifice is filled with a low viscosity rubber which was previously discussed as being silicone rubber (pages 8 and 31 of Kaspari).  Generally speaking, the silicone rubber would look like the above FIG. A.  Even if Kaspari does not explicitly disclose this shape, one of ordinary skill in the art would have understood that such a shape would have been inherent or obvious since this shape accounts for all the open space in which the rubber would be exposed once it is injected into the cavity and the rubber would be expected or understood to go to all the open spaces to 
The combination comes to the above shape by having the orifice filled with a silicone gel.  Karidis discloses that preforming a silicone structure is a suitable substitute to having silicone being formed in place (paragraphs 0032 and 0051 of Karidis).  It would have been obvious to one of ordinary skill in the art at the time of invention to use a preformed silicone structure instead of the silicone being formed in place since it is a simple substitution of one known element for another to obtain predictable results.
Kaspari teaches that the transducer is connected to a cuff, but does not describe the particulars of the connection.  Lia discloses a ball and socket connection for connecting a transducer to a sleeve (paragraph 0095 and FIGS. 6-8 of Lia).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the ball and socket connection of Lia as the connection between the transducer and the cuff since (1) a connection is required and Lia teaches one such connection, and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 28, the combination teaches or suggests a sensor pod for sensing acoustic signals comprising:
a housing (the housing 700 of Kaspari) defining an interior chamber for receiving a sensor (the sensor element 706 of Kaspari) and a sensor pad (the above FIG. A of the preformed silicone gel structure of the combination), said housing having a circular 
said sensor defined as a piezoelectric element (the sensor element 706 of Kaspari) in a form of a circular disk having a first side and an opposing second side contained in the interior chamber of the housing and aligned with the circular opening at one end;
said single use disposable acoustic sensor pad (the above FIG. A of the preformed silicone gel structure) defined for transmitting the acoustic signals from a body to the first side of said piezoelectric element, said single use disposable acoustic sensor pad comprising a flexible gel pad having an upper contacting portion, said upper contacting portion having a forward facing surface for contacting the body, and wherein said upper contacting portion is of a height so as to extend above the housing, when positioned when in contact with the piezoelectric element (the above FIG. A of the preformed silicone gel structure of the combination would be flush with the opening of the cap 710 which is above the housing 700 of Kaspari), 
wherein the upper contacting portion includes a circumferential side wall (element A of the above FIG. A) and a circular upper surface (element B of the above FIG. A) and, said gel pad further comprising a bottom portion having a flat circular surface (element C of the above FIG. A) connected to the upper contacting portion for contacting the first side of said piezoelectric element (the sensor element 706 of Kaspari) and, a circumferential lip (element F or G of the above FIG. A) on an outermost circumferential edge of the bottom portion suitable for being vertically compressed against the 
wherein the forward facing surface (element B of the above FIG. A) is of size and shape to selectably insert into the circular opening at one end of the housing, and
wherein the sensor pad is suitable for contacting the body (element B of the above FIG. A is so suitable) and the bottom portion is suitable for being positioned onto the piezoelectric element (the sensor element 706 of Kaspari) for sensing the acoustic signals.
With respect to claim 29, the combination teaches or suggests that said ball and socket connector (the ball and socket connector of Lia) is defined for selective attachment of the sensor pod; and wherein said sensor pod is disposable and replaceable (see the analysis regarding the sensor pod of claim 28).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaspari, in view of Appling, and further in view of Lia, and further in view of U.S. Patent Application Publication No. 2007/0197886 (Naganuma).
The combination teaches or suggests a single use disposable acoustic sensor pad for transmitting the acoustic signals from a body to the piezoelectric sensor, comprising a flexible circular disk (the above FIG. A of the preformed silicone rubber structure of the combination) having an upper contacting portion having a forward facing surface for contacting the body, which extends above the housing (the above FIG. A of the preformed silicone rubber structure would be flush with the opening of the cap 710 which is above the housing 700 of Kaspari).  1  It would have been obvious to one of ordinary skill in the art at the time of invention to use the silicone rubber of the combination to perform impedance matching so as to achieve better readings.
With respect to claim 30, the combination teaches or suggests that said single use disposable acoustic is impedence matched matched for sensing the acoustic signals (the silicone preform configured for impedance matching).

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaspari, in view of Muramatsu, and further in view of Appling, and further in view of Lia, and further in view of U.S. Patent Application Publication No. 2007/0152812 (Wong). 
The combination teaches or suggests a single use disposable acoustic sensor pad (the above FIG. A of the preformed silicone gel structure) defined for transmitting the acoustic signals from a body to the first side of said piezoelectric element, said single use disposable acoustic sensor pad comprising a flexible gel pad having an upper contacting portion, said upper contacting portion having a forward facing surface for contacting the body, and wherein said upper contacting portion is of a height so as to extend above the housing, when positioned when in contact with the piezoelectric element (the above FIG. A of the preformed silicone gel structure of the combination would be flush with the opening of the cap 710 which is above the housing 700 of Kaspari).  Wong discloses that such silicone is used for impedance matching so 2  It would have been obvious to one of ordinary skill in the art at the time of invention to use the silicone gel of the combination to perform impedance matching so as to achieve better readings.
With respect to claim 31, the combination teaches or suggests that said sensor pad is impedence matched matched for sensing the acoustic signals (the silicone preform configured for impedance matching).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaspari, in view of Karidis, and further in view of Lia, and further in view of Naganuma.
The combination teaches or suggests a single use disposable acoustic sensor pad for transmitting the acoustic signals from a body to the piezoelectric sensor, comprising a flexible circular disk (the above FIG. A of the preformed silicone rubber structure of the combination) having an upper contacting portion having a forward facing surface for contacting the body, which extends above the housing (the above FIG. A of the preformed silicone rubber structure would be flush with the opening of the cap 710 which is above the housing 700 of Kaspari).  Naganuma discloses that such silicone rubber is for impedance matching so as to obtain a better readings (paragraph 1018 of Naganuma).3  It would have been obvious to one of ordinary skill in the art at the time of invention to use the silicone rubber of the combination to perform impedance matching so as to achieve better readings.
.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaspari, in view of Muramatsu, and further in view of Karidis, and further in view of Lia, and further in view of Wong. 
The combination teaches or suggests a single use disposable acoustic sensor pad (the above FIG. A of the preformed silicone gel structure) defined for transmitting the acoustic signals from a body to the first side of said piezoelectric element, said single use disposable acoustic sensor pad comprising a flexible gel pad having an upper contacting portion, said upper contacting portion having a forward facing surface for contacting the body, and wherein said upper contacting portion is of a height so as to extend above the housing, when positioned when in contact with the piezoelectric element (the above FIG. A of the preformed silicone gel structure of the combination would be flush with the opening of the cap 710 which is above the housing 700 of Kaspari).  Wong discloses that such silicone is used for impedance matching so as to obtain a better readings (paragraph 0021 of Wong).4  It would have been obvious to one of ordinary skill in the art at the time of invention to use the silicone gel of the combination to perform impedance matching so as to achieve better readings.
.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaspari, in view of Appling, and further in view of Lia, and further in view of U.S. Patent Application Publication No. 2004/0230097 (Stefanchik).
The combination teaches or suggests a single use disposable acoustic sensor pad for transmitting the acoustic signals from a body to the piezoelectric sensor, comprising a flexible circular disk (the above FIG. A of the preformed silicone rubber structure of the combination) having an upper contacting portion having a forward facing surface for contacting the body, which extends above the housing (the above FIG. A of the preformed silicone rubber structure would be flush with the opening of the cap 710 which is above the housing 700 of Kaspari).  Stefanchik discloses that such silicone is sticky or tacky material (paragraph 0053 of Stefanchik).5  It would have been obvious to one of ordinary skill in the art at the time of invention that the silicone of the combination is sticky or tacky so as to keep the component parts of the assembly more secure to each other.
With respect to claim 32, the combination teaches or suggests that the single use disposable acoustic comprises a tacky bottom surface for sticking to the piezoelectric sensor (the silicone preform with its sticky or tacky material).

33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaspari, in view of Muramatsu, and further in view of Appling, and further in view of Lia, and further in view of U.S. Patent Application Publication No. 2004/0143153 (Sharrow). 
The combination teaches or suggests a single use disposable acoustic sensor pad (the above FIG. A of the preformed silicone gel structure) defined for transmitting the acoustic signals from a body to the first side of said piezoelectric element, said single use disposable acoustic sensor pad comprising a flexible gel pad having an upper contacting portion, said upper contacting portion having a forward facing surface for contacting the body, and wherein said upper contacting portion is of a height so as to extend above the housing, when positioned when in contact with the piezoelectric element (the above FIG. A of the preformed silicone gel structure of the combination would be flush with the opening of the cap 710 which is above the housing 700 of Kaspari).  Sharrow discloses that such silicone gel is sticky or tacky material (paragraph 0039 of Sharrow).6  It would have been obvious to one of ordinary skill in the art at the time of invention that the silicone gel of the combination is sticky or tacky so as to keep the component parts of the assembly more secure to each other.
With respect to claim 33, the combination teaches or suggests that the sensor pad comprises a tacky bottom surface for sticking to the piezoelectric element (the silicone preform with its sticky or tacky material).

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaspari, in view of Karidis, and further in view of Lia, and further in view of Stefanchik.
7  It would have been obvious to one of ordinary skill in the art at the time of invention that the silicone of the combination is sticky or tacky so as to keep the component parts of the assembly more secure to each other.
With respect to claim 32, the combination teaches or suggests that the single use disposable acoustic comprises a tacky bottom surface for sticking to the piezoelectric sensor (the silicone preform with its sticky or tacky material).

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaspari, in view of Muramatsu, and further in view of Karidis, and further in view of Lia, and further in view of Sharrow. 
The combination teaches or suggests a single use disposable acoustic sensor pad (the above FIG. A of the preformed silicone gel structure) defined for transmitting the acoustic signals from a body to the first side of said piezoelectric element, said single use disposable acoustic sensor pad comprising a flexible gel pad having an upper contacting portion, said upper contacting portion having a forward facing surface for contacting the body, and wherein said 8  It would have been obvious to one of ordinary skill in the art at the time of invention that the silicone gel of the combination is sticky or tacky so as to keep the component parts of the assembly more secure to each other.
With respect to claim 33, the combination teaches or suggests that the sensor pad comprises a tacky bottom surface for sticking to the piezoelectric element (the silicone preform with its sticky or tacky material).

Response to Arguments
The Applicant’s arguments filed 8/5/2021 have been fully considered.
Claim objections
There are new grounds of claim objections.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Prior art rejections
At the outset, the Applicant asserts:

    PNG
    media_image2.png
    359
    807
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    131
    798
    media_image3.png
    Greyscale

These arguments are not persuasive.  First, there is no anticipatory rejection, but there are obviousness rejections that are based on a combination of references.  The Applicant’s reference to the Examiner “inherently combining the references” is confusing since the Examiner is explicitly combining references with a detailed analysis that explains the rationale for each rejection.
Second, the Applicant’s assertion that Kaspari does not teach a removable element is not persuasive since it is the combinations that suggest the removable element.  For example, Kaspari comes to the above FIG. A shape by having the orifice filled with a low viscosity rubber which was previously discussed as being silicone rubber (pages 8 and 31 of Kaspari).  Appling discloses that preforming a silicone structure is a suitable substitute to having silicone rubber being formed in place (col. 2, line 66 to col. 3, line 10 of Appling).  It would have been obvious to one of ordinary skill in the art at the time of invention to use a preformed silicone rubber structure instead of the silicone rubber being formed in place since it is a simple substitution of one known element for another to obtain predictable results.

Further, Kaspari comes to the above FIG. A shape by having the orifice filled with a low viscosity rubber which was previously discussed as being silicone rubber (pages 8 and 31 of Kaspari).  Karidis discloses that preforming a silicone structure is a suitable substitute to having silicone rubber being formed in place (paragraphs 0032 and 0051 of Karidis).  It would have been obvious to one of ordinary skill in the art at the time of invention to use a preformed silicone rubber structure instead of the silicone rubber being formed in place since it is a simple substitution of one known element for another to obtain predictable results.
Furthermore, the combination of Kaspari and Muramatsu comes to the above FIG. A shape by having the orifice filled with a silicone gel.  Karidis discloses that preforming a silicone structure is a suitable substitute to having silicone being formed in place (paragraphs 0032 and 0051 of Karidis).  It would have been obvious to one of ordinary skill in the art at the time of invention to use a preformed silicone structure instead of the silicone being formed in place since it is a simple substitution of one known element for another to obtain predictable results.
With respect to the assertions that, because Kaspari does not teach the removable element, and thus the discussions regarding Kaspari not teaching the removable element “inherently address the combined reference [sic], to which no argument has been made in good faith to overcome Applicant’s clear and detailed assertions that make such combination 
Prior art rejections based on Kaspari, Appling, and Lia
With respect to the rejection of claims 8, 23, and 25-26, the Applicant on page 8 of the Supplemental Amendment asserts:

    PNG
    media_image4.png
    553
    630
    media_image4.png
    Greyscale


The Examiner has previously responded that this argument and it is not persuasive.  In particular, in response to the Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Applicant is arguing Kaspari individually without considering the combination of Kaspari, Appling, and Lia.  Since the silicone rubber is pre-formed, as suggested by Appling, it would be insertable and removable.
In response to the above argument, the Applicant on pages 9-10 of the Supplemental Amendment asserts:

    PNG
    media_image5.png
    415
    691
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    268
    675
    media_image6.png
    Greyscale

This argument is not persuasive.  The Applicant keeps arguing in circles.  The Applicant asserts they are arguing about the combination and then again simply addresses the fact that Kaspari does not teach a removable/insertable element.  Again, the Examiner maintains that the removable/insertable element is suggested by Appling.  Kaspari discloses a general shape of the 

    PNG
    media_image7.png
    193
    710
    media_image7.png
    Greyscale

The device to which this above silicone preform is inserted is this:

    PNG
    media_image8.png
    252
    645
    media_image8.png
    Greyscale

The mere idea of putting the O-ring 708 into the groove E, placing the entire preform with the O-ring 708 onto the sensing element 706, and then putting on the cap 710 on are simple standard assembly techniques that are not “impossible” or out of the grasp of one of ordinary skill in the art.  Yet, the Applicant does not address the rejection in its entirety but simply concentrates on Kaspari, which is not a persuasive response to the rejection as a whole.
The Applicant asserts:

    PNG
    media_image9.png
    497
    703
    media_image9.png
    Greyscale

This argument is not persuasive.  The combination is simple and easy to assemble, i.e., the mere sequence of putting the O-ring 708 into the groove E, placing the entire preform with the O-ring 708 onto the sensing element 706, and then putting on the cap 710.  The rest of the device remains the same but simply with a silicone preform that is easily insertable and removable.  The operation and function of the device also remains the same.  Thus, the combination of references is proper.
The Applicant then asserts:

    PNG
    media_image10.png
    454
    692
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    361
    692
    media_image11.png
    Greyscale

 This argument is not persuasive.  First, it should be noted that the claimed invention is not to a method of assembly such that the particulars of the assembly were not explicitly discussed.  Second, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Third, as previously mentioned, one of ordinary skill in the art would simply (1) put the O-ring 708 into the portion E, (2) place the preformed silicone structure with the O-ring 708 around portion E on top of sensing element 706 such that the surface C is pressing against the sensing element, and (3) after the preformed silicone structure is in place on top of the sensing element, placing on the retaining cap 710.  These are simple and standard assembly techniques known to assembly lines and engineers.  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and 
In response to the above, the Applicant on page 13 of the Supplemental Amendment asserts:

    PNG
    media_image12.png
    314
    681
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    375
    687
    media_image13.png
    Greyscale

This argument is not persuasive.  The Applicant is asserting that the following assembly steps is beyond one of ordinary skill in the art:

    PNG
    media_image14.png
    745
    760
    media_image14.png
    Greyscale

FIG. B: One Possible Assembly Method of the Combination
Placing the O-ring in a groove like that of groove E before insertion is well known (see the O-ring 42 in groove 56 before the cap 40 is placed on in FIG. 2 of U.S. Patent No. 6,103,200 or the O-ring 45 placed in the groove of lid 3 of EP 2,164,143).  All the features of the silicone preform contact all the same surfaces that Kaspari requires.  As can clearly be seen, the bottom flange F is beneath the O-ring 708.  Further, Kaspari teaches the placement of the O-rings in their proper places relative to the other components of the assembly before the placement of the cap.  As such, simply placing the O-rings into their proper position relative to the other components of the assembly (which now happens to include the silicone preform) before putting on the cap is a process that is suggested by Kaspari.
Again, it should be stressed that the claimed invention is not drawn to a method of assembly but an apparatus such that the method of assembly is not required to be taught by the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here the combine teachings of the references would have suggested a silicone preform for use in the device of Kaspari.
 The Applicant asserts:

    PNG
    media_image15.png
    264
    659
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    222
    654
    media_image16.png
    Greyscale

This argument is not persuasive.  Again, it should be stressed that the claimed invention is not to a method of disassembly such that the method of disassembly is not required to be taught by the references, especially a disassembly as simple as this one.  

Further, the Applicant’s assertion that removal of the silicone structure would “likely damage the piezo device” is not supported by any evidence or rationale.  One of ordinary skill in the art could simply turn the assembly upside down after the cap is removed and let it fall into their hand.  One of ordinary skill in the art is not an automaton and can readily figure out such minor considerations.  
Finally, the Applicant’s assertion that preventing likely damage to the piezo device is “why Kaspari did not make the device removable” is reading too much into Kaspari.  Kaspari is not disparaging to the idea of making the silicone rubber removable, but merely does not contemplate it, though such removable silicone preform is obvious as outlined above.
The Applicant asserts that the combination is improper because it requires a reconstruction and design.  In particular, the Applicant asserts:

    PNG
    media_image17.png
    466
    593
    media_image17.png
    Greyscale

This argument is not persuasive.  As previously stated, the preformed silicone structure is easily placed in and out of its location such that the flange F is able to fit in the crevice without forcing the flange F to be modified up (see FIG. B).  The assembled combination operates the same as disclosed in Kaspari and each component operates as Kaspari intended.  Further, any improvement or modification to any primary reference must include at least some redesign, but in this case it is not a substantial redesign since all parts operate as intended.  There is only a modification in manufacturing and assembly.
The Applicant asserts that the combination is improper because it changes the basic operation of how the device of Kaspari works.  In particular, the Applicant asserts:

    PNG
    media_image18.png
    458
    610
    media_image18.png
    Greyscale


This argument is not persuasive.  As previously stated, the preformed silicone structure is easily placed in and out of its location (see FIG. B).  The assembled combination operates essentially the same as disclosed in Kaspari and each component operates as Kaspari intended.  The Applicant’s assertion that how the device is assembled is equated with how the device functions is not persuasive.  The overall design and components are the same with the exception of the use of the silicone preform rather than the poured silicone.  The operation of the device upon the patient is the same.
The assertion that Lia does not cure the deficiencies of Kaspari and Appling is not persuasive since the combination of Kaspari and Appling do not have the deficiencies alleged by the Applicant.
Prior art rejections based on Kaspari, Appling, Lia, and one of Smith, Adachi, or Pabon
With respect to claim 24, the Applicant’s assertion that Smith, Adachi, or Pabon does not cure the deficiencies of Kaspari, Appling, and Lia is not persuasive since the combination of Kaspari, Appling, and Lia does not have the deficiencies alleged by the Applicant.
Prior art rejections based on Kaspari, Muramatsu, Appling, and Lia
With respect to claims 28-29, the Applicant’s assertion that Muramatsu does not cure the deficiencies of Kaspari, Appling, and Lia is not persuasive since the combination of Kaspari, Appling, and Lia does not have the deficiencies alleged by the Applicant. 
Prior art rejections based on Kaspari, Karidis, and Lia
With respect to the rejection of claims 8, 23, and 25-26, the Applicant asserts:

    PNG
    media_image19.png
    170
    797
    media_image19.png
    Greyscale

The above arguments with respect to the combination of Kaspari, Appling, and Lia are pertinent here with respect to the combination of Kaspari, Karidis, and Lia.  That is, Kaspari comes to the above shape by having the orifice filled with a low viscosity rubber which was previously discussed as being silicone rubber (pages 8 and 31 of Kaspari).  Karidis discloses that preforming a silicone structure is a suitable substitute to having silicone rubber being formed in place (paragraphs 0032 and 0051 of Karidis).  It would have been obvious to one of ordinary skill in the art at the time of invention to use a preformed silicone rubber structure instead of the silicone rubber being formed in place since it is a simple substitution of one known element for another to obtain predictable results.  The Examiner will now address the same arguments that the Applicant used for the combination of Kaspari, Appling, and Lia, but discuss how these arguments are not persuasive with respect to the combination of Kaspari, Karidis, and Lia.
The Applicant on page 8 of the Supplemental Amendment asserts:

    PNG
    media_image4.png
    553
    630
    media_image4.png
    Greyscale


The Examiner has previously responded that this argument and it is not persuasive.  In particular, in response to the Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Applicant is arguing Kaspari individually without considering the combination of Kaspari, Karidis, and Lia.  Since the silicone rubber is pre-formed, as suggested by Karidis, it would be insertable and removable.
In response to the above argument, the Applicant on pages 9-10 of the Supplemental Amendment asserts:

    PNG
    media_image5.png
    415
    691
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    268
    675
    media_image6.png
    Greyscale

This argument is not persuasive.  The Applicant keeps arguing in circles.  The Applicant asserts they are arguing about the combination and then again simply addresses the fact that Kaspari does not teach a removable/insertable element.  Again, the Examiner maintains that the removable/insertable element is suggested by Karidis.  Kaspari discloses a general shape of the silicone element.  Karidis discloses that such an element may be preformed.  The preformed silicone is shaped like this:

    PNG
    media_image7.png
    193
    710
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    252
    645
    media_image8.png
    Greyscale

The mere idea of putting the O-ring 708 into the groove E, placing the entire preform with the O-ring 708 onto the sensing element 706, and then putting on the cap 710 on are simple standard assembly techniques that are not “impossible” or out of the grasp of one of ordinary skill in the art.  Yet, the Applicant does not address the rejection in its entirety but simply concentrates on Kaspari, which is not a persuasive response to the rejection as a whole.
The Applicant asserts:

    PNG
    media_image9.png
    497
    703
    media_image9.png
    Greyscale

This argument is not persuasive.  The combination is simple and easy to assemble, i.e., the mere sequence of putting the O-ring 708 into the groove E, placing the entire preform with 
The Applicant then asserts:

    PNG
    media_image10.png
    454
    692
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    361
    692
    media_image11.png
    Greyscale

 This argument is not persuasive.  First, it should be noted that the claimed invention is not to a method of assembly such that the particulars of the assembly were not explicitly discussed.  Second, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Third, as previously mentioned, one of ordinary skill in the art would simply (1) put the O-ring 708 into the portion E, (2) place the preformed silicone structure with the O-ring 708 around portion E on top of sensing element 706 such that the surface C is pressing against the sensing element, and (3) after the preformed silicone structure is in place on top of the sensing element, put on the retaining cap 710.  These are simple and standard assembly techniques known to assembly lines and engineers.  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141 quoting KSR).
In response to the above, the Applicant on page 13 of the Supplemental Amendment asserts:

    PNG
    media_image12.png
    314
    681
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    375
    687
    media_image13.png
    Greyscale

This argument is not persuasive.  The Applicant is asserting that the assembly steps shown in FIG. B is beyond one of ordinary skill in the art. Placing the O-ring in a groove like that of groove E before insertion is well known (see the O-ring 42 in groove 56 before the cap 40 is placed on in FIG. 2 of U.S. Patent No. 6,103,200 or the O-ring 45 placed in the groove of lid 3 of EP 2,164,143).  All the features of the silicone preform contact all the same surfaces that Kaspari requires.  As can clearly be seen, the bottom flange F is beneath the O-ring 708.  Further, Kaspari teaches the placement of the O-rings in their proper places relative to the other components of the assembly before the placement of the cap.  As such, simply placing the O-rings into their proper position relative to the other components of the assembly (which now happens to include the silicone preform) before putting on the cap is a process that is suggested by Kaspari.
Again, it should be stressed that the claimed invention is not drawn to a method of assembly but an apparatus such that the method of assembly is not required to be taught by the references, especially an assembly as simple as this one.  The Applicant’s attempt to assert that assembly is impossible seems to be an argument that the silicone preform cannot be bodily incorporated into the claimed device.   First, assembly is possible (see above FIG. B).  Second, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here the combine teachings of the references would have suggested a silicone preform for use in the device of Kaspari.
 The Applicant asserts:

    PNG
    media_image15.png
    264
    659
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    222
    654
    media_image16.png
    Greyscale

This argument is not persuasive.  Again, it should be stressed that the claimed invention is not to a method of disassembly such that the method of disassembly is not required to be taught by the references, especially a disassembly as simple as this one.  
Also, the Applicant’s assumption that the only method of disassembly must be to rip out the preformed silicone structure from the totally assembled FIG. 2c of Kaspari as shown (with the retaining cap 128 is in place) is incorrect.  One of ordinary skill in the art would simply reverse the assembly steps of FIGS. C provided above: (1) take off the retaining cap 710, (2) 
Further, the Applicant’s assertion that removal of the silicone structure would “likely damage the piezo device” is not supported by any evidence or rationale.  One of ordinary skill in the art could simply turn the assembly upside down after the cap is removed and let it fall into their hand.  One of ordinary skill in the art is not an automaton and can readily figure out such minor considerations.  
Finally, the Applicant’s assertion that preventing likely damage to the piezo device is “why Kaspari did not make the device removable” is reading too much into Kaspari.  Kaspari is not disparaging to the idea of making the silicone rubber removable, but merely does not contemplate it, though such removable silicone preform is obvious.
The Applicant asserts that the combination is improper because it requires a reconstruction and design.  In particular, the Applicant asserts:

    PNG
    media_image17.png
    466
    593
    media_image17.png
    Greyscale

This argument is not persuasive.  As previously stated, the preformed silicone structure is easily placed in and out of its location such that the flange F is able to fit in the crevice without forcing the flange F to be modified up (see FIG. B).  The assembled combination operates the same as disclosed in Kaspari and each component operates as Kaspari intended.  Further, any improvement or modification to any primary reference must include at least some redesign, but in this case it is not a substantial redesign since all parts operate as intended.  There is only a modification in manufacturing and assembly.
The Applicant asserts that the combination is improper because it changes the basic operation of how the device of Kaspari works.  In particular, the Applicant asserts:

    PNG
    media_image18.png
    458
    610
    media_image18.png
    Greyscale


This argument is not persuasive.  As previously stated, the preformed silicone structure is easily placed in and out of its location (see FIG. B).  The assembled combination operates essentially the same as disclosed in Kaspari and each component operates as Kaspari intended.  The Applicant’s assertion that how the device is assembled is equated with how the device functions is not persuasive.  The overall design and components are the same with the exception of the use of the silicone preform rather than the poured silicone.  The operation of the device upon the patient is the same.
The assertion that Lia does not cure the deficiencies of Kaspari and Karidis is not persuasive since the combination of Kaspari and Karidis do not have the deficiencies alleged by the Applicant.
Further, when considering the problem of the assembly of Kaspari, besides curing in place, is there another form of manufacture for the silicone rubber that can be used?  Karidis provides this answer.  Indeed, it can be said that preforming the silicone rubber can ensure the correct shape of the silicone rubber material in the assembly.  Thus, the teachings of Karidis are 
Prior art rejections based on Kaspari, Karidis, Lia, and one of Smith, Adachi, or Pabon
With respect to claim 24, the Applicant’s assertion that Smith, Adachi, or Pabon does not cure the deficiencies of Kaspari, Karidis, and Lia is not persuasive since the combination of Kaspari, Karidis, and Lia does not have the deficiencies alleged by the Applicant.
Prior art rejections based on Kaspari, Muramatsu, Karidis, and Lia
With respect to claims 28-29, the Applicant’s assertion that Muramatsu does not cure the deficiencies of Kaspari, Karidis, and Lia is not persuasive since the combination of Kaspari, Karidis, and Lia does not have the deficiencies alleged by the Applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Matthew Kremer/
Primary Examiner, Art Unit 3791





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph 0021 of U.S. Patent Application Publication No. 2007/0152812 and paragraph 0082 of U.S. Patent Application Publication No. 2005/0245822 disclose that silicone is generally used for impedance matching as well.
        
        2 Paragraph 0082 of U.S. Patent Application Publication No. 2005/0245822 discloses that silicone is generally used for impedance matching as well.
        
        3 Paragraph 0021 of U.S. Patent Application Publication No. 2007/0152812 and paragraph 0082 of U.S. Patent Application Publication No. 2005/0245822 disclose that silicone is generally used for impedance matching as well.
        
        4 Paragraph 0082 of U.S. Patent Application Publication No. 2005/0245822 discloses that silicone is generally used for impedance matching as well.
        
        5 Paragraph 0035 of U.S. Patent Application Publication No. 2007/0010822 discloses this as well.
        6 Paragraph 0031 of U.S. Patent Application Publication No. 2003/0149336, col. 7, lines 10-50 of U.S. Patent No. 6,558,314, and col. 3, lines 40-60 of U.S. Patent No. 6,039,750 disclose this as well.
        7 Paragraph 0035 of U.S. Patent Application Publication No. 2007/0010822 discloses this as well.
        8 Paragraph 0031 of U.S. Patent Application Publication No. 2003/0149336, col. 7, lines 10-50 of U.S. Patent No. 6,558,314, and col. 3, lines 40-60 of U.S. Patent No. 6,039,750 disclose this as well.